NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LaKEITH L. McCOY,                               No.    18-16833

                Plaintiff-Appellant,            D.C. No. 1:13-cv-01808-DAD-JLT

 v.
                                                MEMORANDUM*
J. RAMIREZ, Correctional Officer at CCI;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      LaKeith L. McCoy, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Taylor v. List, 880 F.2d 1040, 1044 (9th Cir. 1989). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because McCoy

failed to raise a genuine dispute of material fact as to whether defendant Ramirez’s

use of force was more than de minimis. See Wilkins v. Gaddy, 559 U.S. 34, 37-38

(2010) (extent of injury is relevant to Eighth Amendment inquiry, and “[a]n inmate

who complains of a push or shove that causes no discernible injury almost

certainly fails to state a valid excessive force claim” (citation and internal

quotation marks omitted)); Whitley v. Albers, 475 U.S. 312, 320-21 (1986)

(excessive force inquiry “ultimately turns on whether force was applied in a good

faith effort to maintain or restore discipline or maliciously and sadistically for the

very purpose of causing harm” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      18-16833